Citation Nr: 0610003	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-24 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for 
herpes simplex virus II, from May 31, 2002, to August 29, 
2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
herpes simplex virus II, on and after August 30, 2002.

3.  Entitlement to an increased evaluation for herpes zoster 
oticus of the right ear, currently evaluated as 
noncompensable.

4.  Entitlement to service connection for a left foot 
disorder, to include as secondary to service-connected 
plantar fasciitis of the right foot.

5.  Entitlement to service connection for herpes simplex 
virus keratitis of the right eye.

6.  Entitlement to service connection for a gastric disorder.


7.  Entitlement to service connection for a bowel or colon 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to October 
1998. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a       May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Louisville, Kentucky.

The issues of entitlement to service connection for a left 
foot disorder and a gastric disorder are remanded to the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's herpes simplex virus II demonstrates no 
active lesions on examination, and zero percent of the entire 
body is affected by any skin abnormalities, due to daily 
antiviral suppression therapy.  

2.  The veteran's herpes zoster oticus of the right ear is 
not manifested by swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment. 


3.  The veteran's herpes simplex virus keratitis is related 
to military service.

4.  The veteran's irritable bowel syndrome (IBS) is not 
related to military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
herpes simplex virus II, from May 31, 2002, to August 29, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 (2002).  

2.  The criteria for an evaluation of 60 percent, but not 
higher, for herpes simplex virus II, on and after August 30, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7820 (2005).

3.  The criteria for an increased disability evaluation for 
herpes zoster oticus of the right ear, currently evaluated as 
noncompensable, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.87 Diagnostic Code 
6210 (2005).

4.  Herpes simplex virus keratitis was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

5.  A bowel or colon disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claims, a letter dated in February 


2003 was sent from the RO to the veteran, and this satisfies 
the duty to notify provisions.  The notification informed the 
veteran of the type of evidence necessary to establish a 
disability rating.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506 (U.S. Vet.App. March 3, 2006). 

As for the duty to assist, there is no indication in the 
record that additional relevant evidence is available and not 
part of the claims file.  The record contains all available 
evidence pertinent to the claims, including VA examination 
reports dated in March 2003 and June 2004.  The Board need 
not obtain an opinion addressing the etiology of the 
veteran's IBS because the evidentiary record does not show 
that any current bowel or colon disability is associated with 
an established event, injury, or disease in service; 
manifested during an applicable presumptive period; or is 
otherwise associated with military service.  38 C.F.R. 
§ 3.159(c)(4)(i); Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), with Charles v. Principi, 16 Vet. App. 370 
(2002).  Furthermore, as there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006).

Disability Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Pertinent regulations do not require 
that all cases show all findings specified by the VA's 
Schedule for Rating Disabilities, but that findings 
sufficient to identify the disease and the resulting 
disability and above 


all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2005).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
case includes a claim based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Id.; Francisco, 7 Vet. App. 
at 58.

Herpes Simplex Virus II

The rating criteria for skin disorders were revised during 
the veteran's appeal.  The RO provided the revised rating 
criteria to the veteran and considered the criteria in 
assigning a 10 percent evaluation, effective August 30, 2002, 
the effective date of the revised regulations.  Additionally, 
the veteran has been given the opportunity to submit evidence 
and argument in response to the change in regulations.  The 
Board finds, therefore, that it can consider the original and 
revised version of the rating criteria without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the former criteria, the RO has evaluated the veteran's 
herpes simplex virus disability pursuant to the diagnostic 
code which rates impairment resulting from benign skin 
growths.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2002).  
According to the old rating criteria, new and benign skin 
growths are rated, by analogy, to eczema, depending upon the 
location, extent, and repugnance or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  Under the former criteria for Diagnostic 
Code 7806 for eczema, 


a noncompensable evaluation was warranted for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent evaluation was warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation was 
warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
required ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  Id.

According to the revised rating criteria, infections of the 
skin not specifically listed, such as bacterial, fungal, 
viral, treponemal, and parasitic diseases, are evaluated as 
disfigurement of the head, face, or neck; scars; or 
dermatitis, depending on the predominant disability picture.  
38 C.F.R. § 4.118, Diagnostic Code 7820.  As the veteran's 
service-connected herpes simplex virus primary involves 
complaints of chronic outbreaks of lesions, the predominant 
disability picture is most analogous to dermatitis, which is 
rated under Diagnostic Code 7806, which addresses dermatitis 
or eczema.  

Pursuant to the new rating criteria, a 10 percent evaluation 
for dermatitis or eczema requires evidence of exposure to at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or the need for intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Code 7806 (2005).  The next 
higher rating of 30 percent requires evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected; or the need 
for systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Id.  The highest rating allowable pursuant to this Code, 60 
percent, requires evidence of exposure to more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  Id.

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003).

Prior to the regulatory change, the veteran was prescribed 
oral antiviral suppression therapy, as well as topical 
suppression therapy, and it was noted that the veteran's 
herpes simplex virus II was well controlled.  However, the 
medical evidence of record indicates that the veteran's 
service-connected herpes simplex virus II affects not only 
his genital area, but also on his face and mouth.  As the 
symptoms of this service-connected disorder involve an 
exposed area, a 10 percent evaluation is warranted from May 
31, 2002 to August 29, 2002, under the regulations then in 
effect.  

Consistent with the VA treatment records pertinent to the 
adjudicative period, the veteran's herpes simplex virus 
demonstrated no active lesions on VA examination in June 
2004.  At that time, physical examination revealed zero 
percent of the entire body affected.  The examiner diagnosed 
chronic, recurrent herpes simplex virus II, currently 
quiescent on antiviral suppression therapy.  This evidence 
supports the assignment of an initial noncompensable 
evaluation, as well as an evaluation of 60 percent under the 
revised rating criteria for the period on and after the 
effective date of the revised regulations.  38 C.F.R. 
§ 4.118.  That is, while the absence of any chronic skin 
abnormalities precludes a compensable evaluation under former 
Diagnostic Code 7806, the revised version allows for a 60 
percent evaluation based on the need for constant 
immunosuppressive drugs.  Id.  In this case, the veteran 
related to the VA examiner that for years he has been taking 
medication daily for chronic suppression of herpes virus, and 
this is confirmed by the VA treatment records.  

Accordingly, an initial compensable evaluation is not 
warranted for the veteran's herpes simplex virus.  However, 
under the provisions of the revised regulations, a 


60 percent evaluation is warranted for the veteran's herpes 
simplex virus, effective on and after August 30, 2002, the 
effective date of the change in regulations, and this 
constitutes the highest schedular rating available.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Herpes Zoster Oticus, Right Ear 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The initial 
grant of service connection the veteran's right ear 
disability, characterized as eustachian tube dysfunction, was 
evaluated under Diagnostic Code 6210.  Under that diagnostic 
code, a 10 percent rating is warranted for chronic otitis 
externa when there is swelling, a dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210.  Given 
the veteran's right ear complaints, this remains the most 
appropriate diagnostic code, despite the recharacterization 
of the veteran's service-connected right ear disability based 
on its current diagnosis of herpes zoster oticus.

In this case, the VA medical evidence, which includes 
treatment records and a March 2003 VA examination report, 
fail to establish the medical findings necessary for a 
compensable evaluation under Diagnostic Code 6210.  The VA 
examiner indicated the right ear canal was normal, with 
normal-appearing tympanic membrane.  There were some signs of 
old fluid collection with a mucoid residuum in the inferior 
portion behind the tympanic membrane.  There was no sign of 
any active vesicles, erythema, or perforation.  The ear 
itself was found externally normal.  Mastoids were normal, 
and there was no sign of any swelling.  There was no evidence 
of active ear disease or polyps.  The examiner concluded that 
there were no overt signs of eustachian tube dysfunction.  
The diagnosis was herpes zoster oticus.

Accordingly, a compensable evaluation is not warranted for 
the veteran's herpes zoster oticus.  The evidence in this 
case is not so evenly balanced so as to allow 


application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  As the criteria for a compensable evaluation 
have not been shown by the medical evidence of record, the 
preponderance is against the veteran's claim, and it must be 
denied.  

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Herpes Simplex Virus Keratitis Of The Right Eye

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

A review of the service medical records shows he entered 
service with no eye abnormalities and was eventually 
diagnosed in service with keratitis.  A July 2003 VA 
treatment record includes a diagnosis of herpes simplex virus 
keratitis.  Although the keratitis was quiet at that time on 
antiviral suppression, with no flare-up since 1998, the 
disease was considered chronic by the VA physician.  Based on 


this evidence, the veteran's herpes simplex keratitis is 
shown to have begun in service, and there is no competent 
evidence that an intercurrent cause can be attributed to this 
disease.  Accordingly, the claim is granted. 

Bowel Or Colon Disorder

The medical evidence of record includes current diagnoses of 
chronic diarrhea and IBS.  The veteran contends that his 
bowel disorder had its onset in service but that it was not 
diagnosed due to his gastric ulcers, which "masked" his 
bowel disorder symptoms.  The record includes a May 2002 
statement from a military comrade who recalled the veteran 
would frequently use the restroom at unexpected, inopportune 
moments.    

The Board has considered the above statements but first notes 
that neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals, however, are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  In this regard, there is no competent medical 
opinion linking the veteran's current bowel disorder to 
service; this lack of cognizable evidence is particularly 
dispositive as the first medical evidence of record for 
treatment for symptomatology of this disorder is more than 
several years after his period of service had ended.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).  Furthermore, the 
medical evidence of record, as discussed below, does not 
otherwise relate the current diagnoses of chronic diarrhea or 
IBS to service.

The service medical records are absent for any complaints or 
findings consistent with a bowel or colon disorder.  The 
service treatment records include no reference to persistent 
diarrhea or other bowel abnormalities, and on annual 
examination in January 1996, there were no documented 
abnormalities of the anus, rectum, or abdomen.  Piles or 
rectal disease was specifically denied by the veteran at that 
time.  Although he reported complaints of stomach problems on 
a January 1996 medical 


history report, a review of the service medical records tends 
to show he was reporting gastric problems at that time.  For 
instance, he reported on a medical history form that he was 
taking Zantac, an ulcer medication.

Likewise, the post-service medical records tend to confirm 
the veteran's current bowel disorder had its onset after 
service separation.  Private treatment records from the 
latter part of 2001 is the earliest dated evidence pertinent 
to the claim, and those records include notation of the 
veteran reporting fecal problems beginning only six months 
earlier, which he initially attributed to his diet.      

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  As there is no competent evidence 
demonstrating the current bowel disorder had its onset in 
service, the preponderance is against the veteran's claim, 
and it must be denied.


ORDER

An initial 10 percent evaluation for herpes simplex virus II, 
from May 31, 2002, to August 29, 2002, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An evaluation of 60 percent for herpes simplex virus II, on 
and after August 30, 2002, is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 

An increased evaluation for herpes zoster oticus of the right 
ear, currently evaluated as noncompensable, is denied.

Service connection for herpes simplex virus keratitis of the 
right eye is granted.

Service connection for irritable bowel syndrome is denied.



REMAND

The veteran maintains that he had flat feet when he entered 
service and that they worsened over time, and the service 
medical records indeed reflect a diagnosis of pes planus on 
enlistment.  The veteran also maintains that his gastric 
disorder pre-existed service, and the service medical records 
document abdominal pain and questionable gastritis.  The 
claims file contains no medical opinion addressing the 
etiology of the veteran's gastric disorder, and although 
there is a report of a feet examination conducted by VA in 
March 2003, which thoroughly addressed secondary service 
connection, the examiner did not provide the necessary 
information regarding the issues of a pre-existing injury or 
disease and aggravation.
  
Accordingly, this case is remanded for the following actions:

1.  The veteran must be afforded VA 
examinations to determine the etiology of 
any gastric disorder and left foot 
disorder found.  The veteran's entire 
claims file must be made available and 
reviewed by each appropriate VA examiner, 
and a nexus opinion must be offered 
regarding the etiology of the veteran's 
current gastric and left foot 
disabilities.  

For the veteran's claimed gastric 
disorder, the examiner must state whether 
any diagnosed gastric disability is 
related to the veteran's military service.  
A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

For the veteran's claimed left foot 
disorder, the examiner must state whether 
any diagnosed left foot disability is 
related to the veteran's military service.  
If the examiner concludes from the medical 
records that the current left foot 
disorder pre-existed service, the examiner 
should specifically opine regarding 
(a) whether the complaints and clinical 
findings documented in the veteran's 
service medical records reflected an 
increase in the severity of a pre-existing 
underlying disorder, or (b) whether the 
complaints and clinical findings 
documented in the service medical records 
represented a flare-up of symptoms of a 
pre-existing disease (which subsequently 
resolved without a permanent increase in 
disability).  If it is concluded that 
there was an increase in the severity of 
an underlying disorder during service, the 
examiner must state whether the increase 
in the disability was "clearly and 
unmistakably" due to the natural progress 
of the condition and, if so, the examiner 
must explain the course of "natural 
progress" of the disability at issue.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations were sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If any of the 
issues on appeal continues to be denied, 
the veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


